Exhibit 10(f)

 

LEASE ADDENDUM

 

THIS LEASE ADDENDUM is made and entered into this 17th day of January, 2006, by
and between GULFCOAST PROPERTY NO. 1, LLC, a Florida limited liability company,
(hereinafter referred to as “Landlord”) and PEEK TRAFFIC CORPORATION, a Delaware
corporation, (hereinafter referred to as “Tenant”).

 

WHEREAS, Landlord and Tenant entered into a commercial Lease dated September 22,
2005, (the “Lease”) for certain premises located at 2511 Corporate Way,
Palmetto, Florida; and

 

WHEREAS, the parties wish to modify said Lease.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties agree as follows:

 

1.     As of the 16th day of January, 2006, Tenant shall lease the entire second
floor space, comprised of 11,520 square feet, thereby increasing the total
square footage of the Premises leased by the Tenant to 51,520 square feet.  The
Base Rent for the second floor space shall be $12.62 per square foot, resulting
in a blended Base Rent for the entire Premises of $9.15.   This results in a
total Base Rent of $471,408.00 per annum.  Base Rent for the second floor space
for the month of January, 2006, shall be prorated as of the date of this
Addendum at the $12.62 per square foot rate.  Payment by Tenant at the blended
Base Rent of $9.15 per square foot for the entire Premises shall commence with
the payment due February 1, 2006.  The blended Base Rent of $9.15 per square
foot shall be considered the Base Rent for the entire year of 2006 for purposes
of annual adjustments to the Base Rent as provided for in the Lease.

 

2.     The Security Deposit, plus applicable sales tax, to be paid by Tenant
pursuant to Section 1.01(k) if the Lease shall be increased to a total amount of
$125,504.56.  The difference between said amount and the original Security
Deposit paid by Tenant shall be paid by Tenant to Landlord not later than
February 5, 2006.

 

3.     The third sentence in Section 1.01(o), and the last sentence in Section
7.01, concerning installation of signage for a second floor tenant, is hereby
deleted.

 

4.     To reflect the inclusion of the second floor space in the Premises leased
by the Tenant, the second sentence of Section 1.03(g), Premises, is hereby
deleted.

 

5.     Section 2.02, Use of Common Areas, of the Lease is revised to read as
follows: 

 

The use and occupation by Tenant of the Premises shall include the non-exclusive
use, in common with others, of the Common Areas located in GulfCoast Corporate
Park as they may exist from time to time, subject to the terms and conditions of
the Covenants, Conditions, Easements, and Restrictions, as the same may be
amended from time to time, applicable thereto.

 

--------------------------------------------------------------------------------


 

6.     Subsections (x) and (xi) of Section 3.05 of the Lease, Tenant to Bear
Premises’ Operating Costs, are hereby deleted.  Additionally, the phrase, “or of
any second floor tenant, its agents, representatives, employees and
contractors,” in Subsection (iii) of Section 3.05 of the Lease is hereby
deleted.

 

7.     The second, fourth and fifth sentences of Section 8.02 of the Lease,
Landlord’s Responsibilities, are hereby deleted.

 

8.     Subsection (ii) of Section 9.04 of the Lease, Indemnification of
Landlord, is hereby deleted.

 

9.     The phrase “(and the 2nd floor space, in accordance with the terms of
Section 3.05)” in Section 10.01 of the Lease, Payment and Metering, is hereby
deleted.

 

10.   The last sentence in Section 17.01 of the Lease, Right of Entry, is hereby
deleted.

 

11.   Except as modified herein, the Lease is and shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have set their hands and seals the date first
above written.

 

 

WITNESSES:

“LANDLORD”

 

 

 

 

 

 

 

 

/s/Chad D. Weaver

 

GULFCOAST PROPERTY NO.1, LLC

Print Name:

Chad D. Weaver

 

 

 

 

/s/Michael Hobbs

 

By:

 

/s/Hugh D. Miller

 

Print Name:

Michael Hobbs

 

 

HUGH D. MILLER, Managing
Member

 

 

 

 

 

 

 

“TENANT”

 

 

     /s/Michael Hobbs

 

PEEK TRAFFIC CORPORATION

Print Name:

Michael Hobbs

 

 

 

 

     /s/Chad D. Weaver

 

By:

 

/s/Timothy M. O’Leary

 

Print Name:

Chad D. Weaver

 

 

 

Timothy M. O’Leary

,  as its

 

 

 

President

 

 

 

STATE OF FLORIDA

COUNTY OF MANATEE

 

The foregoing instrument was acknowledged before me this 17th day of January,
2006, by HUGH D. MILLER, as Managing Member of GULFCOAST PROPERTY NO. 1, LLC, a
Florida limited liability company, who is personally known to me: ý  or has
produced a

 

2

--------------------------------------------------------------------------------


 

Driver’s License as identification:     .

 

 

 

 

 

 

 

  /s/Lori Leigh Mellman

 

 

 

 

 

 

Notary Public

 

STATE OF FLORIDA

COUNTY OF MANATEE

 

The foregoing instrument was acknowledged before me this          day of
                                     , 2006, by
                                         , as
                                     of PEEK TRAFFIC CORORATION, a Delaware
corporation, who is personally known to me:         or has produced a Driver’s
License as identification:         .

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

CONSENT AND AGREEMENT OF GUARANTOR

 

WHEREAS, the undersigned has executed Guaranty Agreement dated the 22nd day of
September, 2005; and

 

WHEREAS, the Lease has been modified as per the Addendum to which this Consent
is affixed.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties agree as follows:

 

1.             The undersigned hereby consents and agrees that its Guaranty
shall be and remain effective as per the Lease as amended herein.

 

2.             The Guaranty Agreement of the undersigned is in full force and
effect, as modified herein, and there are no defenses to said Guaranty as
executed.

 

Signed, sealed and delivered

in the presence of:

 

 

QUIXOTE CORPORATION, a
Delaware corporation

 

 

 

 

/s/Zenaida Arroyo

 

By:

  /s/ Joan R. Riley

 

Print Name:

Zenaida Arroyo

 

 

  Joan R. Riley

 

 

As its

   Vice President & General Counsel

 

/s/Erika Lopez

 

 

Print Name:

Erika Lopez

 

 

 

3

--------------------------------------------------------------------------------